                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

LUIS BOCANEGRA,                             )
                                            )
                      Petitioner,           )
                                            )
              v.                            )     CAUSE NO. 3:18-CV-909-JD-MGG
                                            )
WARDEN,                                     )
                                            )
                      Respondent.           )

                                    OPINION AND ORDER

       Luis Bocanegra, a prisoner without a lawyer, filed a habeas corpus petition

challenging his disciplinary sanctions in case WCC 18-05-521 where a Disciplinary

Hearing Officer (DHO) found him guilty of possessing unauthorized security threat

insignia in violation of Indiana Department of Correction policy B-208. ECF 2 at 1.

However, Bocanegra did not lose any earned credit time nor was he demoted in credit

class as a result of this disciplinary hearing. ECF 2 at 1, 2-1 at 1, 4.

       A prison disciplinary hearing can only be challenged in a habeas corpus

proceeding where it results in the lengthening of the duration of confinement. Hadley v.

Holmes, 341 F.3d 661, 664 (7th Cir. 2003). Here, because this disciplinary hearing did not

result in the lengthening of the duration of Bocanegra’s confinement, habeas corpus

relief is not available. Because there is no relief that he can obtain in this habeas corpus

proceeding, the petition will be denied.

       For these reasons, the court DENIES the petition pursuant to Section 2254 Habeas

Corpus Rule 4 and the case is DISMISSED WITHOUT PREJUDICE.
SO ORDERED on November 26, 2018



                                  /s/ JON E. DEGUILIO
                            JUDGE
                            UNITED STATES DISTRICT COURT




                              2
